Defendants made a prima facie showing of their entitlement *633to judgment as a matter of law with evidence that despite their placement of orange-netted wooden barricades around a construction area, and their provision of unobstructed pathways around the area, plaintiff, after consuming several alcoholic beverages, decided to enter the area, causing him to trip and fall over an open and obvious drain hole (see Laluna v DGM Partners, 234 AD2d 519 [2d Dept 1996]; see also Vought v Hemminger, 220 AD2d 580 [2d Dept 1995], lv denied 88 NY2d 808 [1996]).
In opposition, plaintiff failed to raise a triable issue of fact. His testimony that he thought the barricades were meant to keep only schoolchildren out of the construction area is incredible. Further, his statements in his affidavit regarding available routes around the area conflict with his deposition testimony.
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, Renwick, Richter and Román, JJ.